     Case 2:16-ap-01037-RK       Doc 142 Filed 05/24/19 Entered 05/24/19 10:30:47                 Desc
                                   Main Document Page 1 of 4


1
2
                                                                       FILED & ENTERED
3
4                                                                            MAY 24 2019
5
                                                                        CLERK U.S. BANKRUPTCY COURT
                                                                        Central District of California
6                                                                       BY bakchell DEPUTY CLERK


7
                             UNITED STATES BANKRUPTCY COURT
8
                               CENTRAL DISTRICT OF CALIFORNIA
9
                                     LOS ANGELES DIVISION
10
11   In re:                                           Case No. 2:15-bk-25283-RK

12   ARTURO GONZALEZ,                                 Chapter 7

13                                                    Adv. No. 2:16-ap-01037-RK
                                           Debtor.
14                                                    AMENDED ORDER DENYING DEBTOR’S
                                                      MOTION TO STAY REVOCATION OF
15
                                                      DISCHARGE
16
                                                      Date:     May 28, 2019
17   WESLEY H. AVERY, Chapter 7 Trustee,              Time:    2:30 p.m.
                                                      Place: Courtroom 1675
18                                         Plaintiff, Roybal Federal Building
          vs.                                         255 East Temple Street
19                                                    Los Angeles, California 90012
20   ARTURO GONZALEZ,

21                                    Defendant.
22
              Pending before this court is the Motion of Debtor Arturo Gonzalez to Stay
23
     Revocation of Discharge (“Motion”) (Docket No. 134) filed on April 30, 2019. Chapter 7
24
     Trustee Wesley Avery filed a Response and Opposition to Motion to Stay Revocation of
25
     Discharge [Adv. Docket 134] (“Opposition”) (Docket No. 136) on May 2, 2019. Debtor
26
     is a self-represented party, and the Chapter 7 Trustee is represented by Brett B. Curlee,
27
     of the Law Offices of Brett Curlee.
28
              Having considered the Motion, and the Opposition, the court determines that




                                                     -1-
     Case 2:16-ap-01037-RK       Doc 142 Filed 05/24/19 Entered 05/24/19 10:30:47            Desc
                                   Main Document Page 2 of 4


1    pursuant to Local Bankruptcy Rule 9013-1(j)(3), oral argument on the Motion is not
2    necessary, dispenses with it, vacates the hearing on the Motion, takes the Motion under
3    submission and rules as follows.
4           Pursuant to the court’s Order On: (1) Debtor’s Motion to Determine When the
5    Tolling of Debtor’s Rights Begins in Regards to Filing An Appeal or Right to File Post
6    Order Motions; (2) Motion for Extension of Time to File an Appeal if One is Necessary
7    (Docket No. 131), entered on April 19, 2019, the court granted Debtor an extension to
8    file a notice of appeal of the judgment in this adversary proceeding on the sixth and
9    seventh causes of action of the Chapter 7 trustee to revoke Debtor’s discharge pursuant
10   to 11 U.S.C. § 727(d)(1) and (2) (Docket No. 129, filed and entered on April 16, 2019).
11          In the Motion, Debtor specifically requests relief pursuant to Federal Rule of
12   Bankruptcy Procedure 8007(a)(1)(A) which provides for a “stay of a judgment, order, or
13   decree of the bankruptcy court pending appeal.” Under Federal Rule of Bankruptcy
14   Procedure 8007(a)(2), a motion for stay can be filed either before or after the notice of
15   appeal is filed.
16          Debtor in the Motion fails to make any showing required for a stay pending
17   appeal which requires the party seeking stay pending appeal to show that the court
18   should exercise its judicial discretion to grant a stay pending appeal based on the
19   applicable legal standard following four factors set forth in the case law: (1) whether the
20   stay applicant has made a strong showing that he is likely to succeed on the merits; (2)
21   whether the applicant will be irreparably injured absent a stay; (3) whether issuance of
22   the stay will substantially injure the other parties interested in the proceeding; and (4)
23   where the public interest lies. Leiva-Perez v. Holder, 640 F.3d 962, 964 (9th Cir. 2011),
24   citing and quoting, Nken v. Holder, 556 U.S. 418, 129 S.Ct. 1749, 1761 (2009). The
25   Motion should be denied because Debtor in his Motion discusses none of these factors
26   and he does not make any showing under these factors that the court should exercise
27   its judicial discretion to grant a stay pending appeal. Debtor has not made a strong
28   showing that he is likely to succeed on the merits on an appeal of the judgment in the




                                                  -2-
     Case 2:16-ap-01037-RK           Doc 142 Filed 05/24/19 Entered 05/24/19 10:30:47                      Desc
                                       Main Document Page 3 of 4


1    adversary proceeding. He is not likely to succeed on the merits of an appeal in the
2    adversary proceeding based on his allegations in the motion that his discharge should
3    not have been denied because the commissions that he failed to disclose in his
4    bankruptcy schedules as found by the court are not property of the estate. First, this
5    argument is a new argument not raised before the court rendered its decision and
6    findings of fact and conclusions of law, and second, based on his admissions during his
7    testimony at trial, Debtor admitted that he earned the real estate commissions before
8    the bankruptcy case was filed and thus, they are property of the bankruptcy estate
9    under 11 U.S.C. §541. 1 Debtor has not shown that he would be irreparably injured
10   absent a stay. He has not shown that the issuance of a stay pending appeal would not
11   substantially injure other parties. He has not shown that a stay pending appeal lies in
12   the public interest. Thus, it is inappropriate to grant the Motion and issue a stay
13   pending appeal because Debtor has not shown that he is entitled to a stay pending
14   appeal under the applicable legal standard.
15           ///
16           ///
17           ///
18
19
20
21
22
23
24   1
      In the original order denying stay pending appeal, the court stated that Defendant had not filed a timely
25   notice of appeal or a timely motion for new trial in the adversary proceeding. This was incorrect because
     although Defendant has not filed a timely notice of appeal, he did file a timely motion for new trial in his
26   motion under Federal Rule of Bankruptcy Procedure 9023 to alter or amend judgment or request new trial
     regarding revocation of discharge (Docket Number 137) filed on May 14, 2019, which was after he filed
27   this motion for stay pending appeal on April 30, 2019. Nevertheless, Defendant’s motion for stay pending
     appeal should still be denied because he never discusses the appropriate standard for stay pending
28   appeal, nor do his arguments about the sales commissions are not property of the estate, so he has not
     shown that his argument that their omission from the schedules is not material, has colorable merit either
     factually or legally. To clarify these points, this amended order is being filed and entered.




                                                         -3-
     Case 2:16-ap-01037-RK     Doc 142 Filed 05/24/19 Entered 05/24/19 10:30:47           Desc
                                 Main Document Page 4 of 4


1          For the foregoing reasons, the court denies Debtor’s Motion for stay pending
2    appeal. The hearing on the Motion noticed for May 28, 2019 at 2:30 p.m. is vacated,
3    and no appearances are required on May 28, 2019 at 2:30 p.m.
4          IT IS SO ORDERED.
5                                     ###
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25        Date: May 24, 2019

26
27
28




                                              -4-
